  Case 18-35437        Doc 19    Filed 05/21/19 Entered 05/21/19 12:06:22          Desc Main
                                   Document     Page 1 of 7


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In re:                                             )       In Chapter 7
                                                    )       Case No. 18 B 35437
 STEVEN D. ZARLING,                                 )       Honorable LaShonda A. Hunt
                                                    )       Motion Date: May 30, 2019
             Debtor.                                )       Motion Time: 10:00 a.m.

                                      NOTICE OF MOTION

 TO:      See Attached Service List

        PLEASE TAKE NOTICE THAT on May 30, 2019, at the hour of 10:00 a.m., a SECOND
ROUTINE MOTION OF LINDA NELSON TO EXTEND TIME TO OBJECT TO
DISCHARGE AND DETERMINE THE DISCHARGEABILITY OF DEBT shall be heard
before the Honorable LaShonda A. Hunt of the United States Bankruptcy Court for the Northern
District of Illinois, Courtroom 719, 219 South Dearborn, Chicago, Illinois. A copy of same is
attached hereto and thereby served upon you. You may appear if you so see fit.

     NOTE THAT THE PROPOSED ORDER APPENDED TO THIS MOTION MAY
BE ENTERED BY THE JUDGE WITHOUT PRESENTMENT IN OPEN COURT UNLESS
A PARTY IN INTEREST NOTIFIES THE JUDGE OF AN OBJECTION THERETO
PURSUANT TO LOCAL RULE 9013-9.

                                                           GOLAN CHRISTIE TAGLIA LLP


                                  AFFIDAVIT OF SERVICE

       I, Robert R. Benjamin, an attorney, certify that I caused the foregoing Notice of Motion
and Second Motion to Extend Time to Object to Discharge and Determine the Dischargeability of
Debt to be served upon the parties who receive notice via CM/ECF, by e-mail and first class mail
postage prepaid sent from 70 W. Madison Street, Suite 1500, Chicago, IL 60602 on May 21, 2019.


                                                           /s/Robert R. Benjamin
                                                            Robert R. Benjamin
GOLAN CHRISTIE TAGLIA LLP
Attorneys for Movant
70 W. Madison Street, Suite 1500
Chicago, Illinois 60602
312-263-2300
Case 18-35437      Doc 19    Filed 05/21/19 Entered 05/21/19 12:06:22        Desc Main
                               Document     Page 2 of 7


                                    SERVICE LIST

Richard J Mason                            Steven D. Zarling
McGuire Woods LLP                          c/o David M Siegel
77 West Wacker Drive                       David M. Siegel & Associates
Suite 4100                                 790 Chaddick Drive
Chicago, IL 60601                          Wheeling, IL 60090
Via CM/ECF                                 Via CM/ECF

PRA Receivables Management, LLC            Alexian Brothers Medical Center
PO Box 41021                               800 Biesterfield Rd.
Norfolk, VA 23541                          Elk Grove Village, IL 60007
Via CM/ECF                                 Via Regular Mail

Bank of America                            Barclays Bank Delaware
Bankruptcy Department                      125 S. West St.
PO Box 982284                              Wilmington, DE 19801
El Paso, TX 79998-2238                     Via Regular Mail
Via Regular Mail

Capital One                                Cap1/Best Buy
1500 Capital One Way                       PO Box 6497
Richmond, VA 23060                         Sioux Falls, SD 57117
Via Regular Mail                           Via Regular Mail

Care Rehab & Orthopaedic Products          Chase
PO Box 580                                 PO Box 15298
Mc Lean, VA 22101                          Wilmington, DE 19850
Via Regular Mail                           Via Regular Mail

Citi                                       Citi
PO Box 6500                                PO Box 6241
Sioux Falls, SD 57117-6500                 Sioux Falls, SD 57717
Via Regular Mail                           Via Regular Mail

Citibank NA                                Commerce Bank
PO Box 769006                              PO Box 411036
San Antonio, TX 78245                      Kansas City, MO 64141-1036
Via Regular Mail                           Via Regular Mail

Commerce Bank                              Commerce Bank
PO Box 419248                              1045 Executive Parkway
Kansas City, MO 64141                      St. Louis, MO 63141
Via Regular Mail                           Via Regular Mail
Case 18-35437       Doc 19     Filed 05/21/19 Entered 05/21/19 12:06:22       Desc Main
                                 Document     Page 3 of 7


Creditors Discount & Audit (RETA)            Discover Bank
415 E. Main St.                              PO Box 15316
PO Box 213                                   Wilmington, DE 19850
Streator, IL 61364                           Via Regular Mail
Via Regular Mail

Dr. Grochowski                               Fingerhut
911 N. Plum Grove Rd. Unit B                 PO Box 1250
Schaumburg, IL 60173                         Saint Cloud, MN 56395-1250
Via Regular Mail                             Via Regular Mail

FINGERHUT/WEBBANK                            Glen Oaks Hospital
6250 Ridgewood Rd.                           PO Box 4657
Saint Cloud, MN 56303                        Hinsdale, IL 60522
Via Regular Mail                             Via Regular Mail

Illinois Bone & Joint                        Illinois Spine Institute
135 S LaSalle Dpt. 1052                      1990 E. Algonquin Rd.
Chicago, IL 60674-1052                       Schaumburg, IL 60173
Via Regular Mail                             Via Regular Mail

Midwest Sports Medicine                      O'Connor Nakos
901 W. Biesterfield Rd., Ste. 300            120 North LaSalle Street, 35th Floor
Elk Grove Village, IL 60007                  Chicago, IL 60602
Via Regular Mail                             Via Regular Mail

OAD Orthopaedics Ltd                         Partners in Primary Care
27650 Ferry Rd                               1545 Hicks Rd.
Warrenville, IL 60555                        Rolling Meadows, IL 60008
Via Regular Mail                             Via Regular Mail

Radiological Consult. of Woodstook           Rehabilitation Institute of Chicago
9410 Compubill Drive                         1030 N. Clark St., #500
Orland Park, IL 60462                        Chicago, IL 60610
Via Regular Mail                             Via Regular Mail

Rush University Medical Center               Sears/CBNA
Rush Behavioral Systems                      P.O. BOX 6282
2001 Butterfield Rd., #220                   Sioux Falls, SD 57117
Downers Grove, IL 60515                      Via Regular Mail
Via Regular Mail

Sherman Hospital                             Capital One Bank
PO Box 582663                                10700 Capital One Way
Modesto, CA 95358                            Richmond, VA 23060
Via Regular Mail                             Via Regular Mail
Case 18-35437     Doc 19   Filed 05/21/19 Entered 05/21/19 12:06:22   Desc Main
                             Document     Page 4 of 7


Syncb/Amazon PLCC                        Discover Bank
PO Box 965015                            PO Box 3025
Orlando, FL 32896-5015                   New Albany, OH 43054
Via Regular Mail                         Via Regular Mail

Syncb/Car Care Easypay                   Syncb/Care Credit
PO Box 965001                            PO Box 965061
Orlando, FL 32896                        Orlando, FL 32896-5061
Via Regular Mail                         Via Regular Mail

Syncb/Pay Pal                            Syncb/Sam’s Club DC
PO Box 965005                            PO Box 965060
Orlando, FL 32896-5005                   Orlando, FL 32896-5060
Via Regular Mail                         Via Regular Mail

Syncb/Walmart                            Synchrony Bank
PO Box 965024                            c/o PRA Receivables Management, LLC
Orlando, FL 32896-5021                   PO Box 41021
Via Regular Mail                         Norfolk, VA 23541
                                         Via Regular Mail
   Case 18-35437         Doc 19   Filed 05/21/19 Entered 05/21/19 12:06:22            Desc Main
                                    Document     Page 5 of 7


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  In re:                                               )       In Chapter 7
                                                       )       Case No. 18 B 35437
  STEVEN D. ZARLING,                                   )       Honorable LaShonda A. Hunt
                                                       )       Motion Date: May 30, 2019
               Debtor.                                 )       Motion Time: 10:00 a.m.

      SECOND ROUTINE MOTION OF LINDA NELSON TO EXTEND TIME FOR
        FILING OBJECTION TO DISCHARGE AND/OR DISCHARGEABILITY
                    PURSUANT TO 11 U.S.C. §§ 727 AND 523

           Creditor, LINDA NELSON (“Nelson”), requests that the Court enter its proposed order

extending the last date for Nelson to file an objection to the discharge and/or dischargeability of

Debtor, Steven D. Zarling. In support thereof, Nelson states as follows:

                                     JURISDICTION AND VENUE

       1.        This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1331.

This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409.

       2.        The statutory predicate for the relief requested in this Motion is Federal Rule of

Bankruptcy Procedure 4004(b).

                                        RELIEF REQUESTED

       3.        On December 26, 2018, Debtor filed a voluntary petition for relief under Chapter 7

of Title 11 of the United States Code (“Bankruptcy Code”). Subsequently, Richard J. Mason was

appointed Trustee.

       4.        The original last day to file an objection to the discharge and/or dischargeability

was April 1, 2019. On April 10, 2019, this Court entered an order granting Nelson’s motion to

extend the Objection Deadline to June 1, 2019 (the “Objection Deadline”) [Docket No. 17].
   Case 18-35437       Doc 19      Filed 05/21/19 Entered 05/21/19 12:06:22             Desc Main
                                     Document     Page 6 of 7


       5.        Pursuant to Rule 4004(b), the Court may, on the motion of any party in interest,

after notice and a hearing, for cause extend the time to file a complaint objecting to discharge, which

motion shall be filed before the time has expired.

       6.       Local Rule 9013-9 provides that a motion to extend the time for objecting to

discharge and/or dischargeability may be designated as a “routine motion” in which case the Court

may enter the proposed order without presentment unless the Court is notified of an objection.

       7.       Nelson has not completed her investigation and requires additional time to complete

her due diligence. Specifically, Nelson is investigating whether the Debtor should be denied

discharge or his debt to Nelson be declared non-dischargeable due to fraudulent transfers.

Therefore, cause exists to extend the objection deadline. Otherwise, Nelson may be forced to file a

premature adversary complaint which might needlessly increase the costs of litigation for both the

Debtor and Nelson.

       8.       The requested extension is without prejudice to Nelson’s right to seek a further

extension or Debtor’s right to object thereto.

       9.       This is the second request to extend time. It is not interposed for an improper

purpose or to delay these proceedings.

       10.      Notice of this Motion has been served on all parties of record entitled to notice in

the case.

       WHEREFORE, Creditor, LINDA NELSON, prays this Honorable Court enter an order

extending the last date for her to object to Debtor’s discharge and/or dischargeability to and through

July 1, 2019 and for such other and further relief as may be appropriate.
 Case 18-35437        Doc 19   Filed 05/21/19 Entered 05/21/19 12:06:22      Desc Main
                                 Document     Page 7 of 7


Dated: May 21, 2019                            LINDA NELSON, Movant


                                               By:   Robert R. Benjamin
                                                      One of her attorneys

Robert R. Benjamin (ARDC #0170429)
Beverly A. Berneman (ARDC #6189418)
Anthony J. D’Agostino (ARDC #6299589)
GOLAN CHRISTIE TAGLIA LLP
Attorneys for Movant
70 W. Madison Street, Suite 1500
Chicago, Illinois 60602
312-263-2300
rrbenjamin@gct.law
baberneman@gct.law
ajdagostino@gct.law
